      IN THE UNITED STATES DISTRICT COURT OF MARYLAND
              NORTHERN DISTRICT BALTIMORE DIVISION
 SAMUEL GREEN

       PLAINTIFF
                                                  CIVIL CASE NO.:1:19-cv-01410-ELH
 V.

 AMF BOWLING CENTERS, INC.

       DEFENDANT


                       CONSENT MOTION TO STAY CASE
                        ALL FURTHER PROCEEDINGS

      NOW COMES, Samuel Green, (hereinafter referred as the “Plaintiff”), by

and through his undersigned counsel, and moves this Court for a Forty-Five Day

Stay and for reasons state:

      1.     The plaintiff is presently hospitalized for a serious medical condition

and unable to participate in the prosecution of his case.

      2.     In light of Plaintiff’s serious medical condition, he is unable to execute

amended discovery responses, or to give testimony under oath.

      3.     It is well settled that federal courts have the inherent authority to control

their dockets, including the power to stay proceedings pending before them. See

United States v. Clark Constr. Grp., LLC, No. PJM 15-2885, 2016 WL 4269078, at

*7 (D. Md. Aug. 15, 2016) (citing Landis v. North American Co., 299 U.S. 248, 254

(1936)).

                                           1
      4.     In this District, courts consider three factors when evaluating a request

for a stay: “(1) the interests of judicial economy; (2) hardship and equity to the

moving party if the action is not stayed; and (3) potential prejudice to the non-

moving party.” Davis v. Biomet Orthopedics, LLC, Civ. No. JKB–12–3738, 2013

WL 682906 (D. Md. Feb. 22, 2013) (citations and internal quotation marks omitted).

      5.     A stay is appropriate because judicial economy would be furthered, the

Plaintiff would suffer extreme prejudice if his case was forced to move forward in

his absence, and there is no prejudice to the non-moving party, as they consent to

the relief requested.

      6.     This Motion is not filed for dilatory purposes or to unduly delay these

proceedings, but for good cause. Courts have found stays of six months to 18 months

to be reasonable and not prejudicial. See, e.g., Audio MPEG, Inc. v. Hewlett-Packard

Comp., No. 2:15CV73, 2015 WL 5567085, at *5 (E.D. Va. Sept. 21, 2015) (nothing

that “ . . . a stay of at most eighteen months will not unduly prejudice plaintiffs . . .”

).

      7.     Plaintiff will suffer severe prejudice if the Motion is denied.

      WHEREFORE, Plaintiff respectfully request that the Honorable Court grant

a stay of all further proceedings for forty-five (45) days, with the right of Plaintiff to

renew his request for good cause shown, and for such other and further relief as may

be deemed just and proper.


                                            2
                               Respectfully Submitted,

                               /s/ Kim Parker
                               ____________________________
                               Kim Parker, Esq.
                               Fed. Bar No.:23894
                               THE LAW OFFICES OF KIM PARKER, P.A.
                               2123 Maryland Avenue
                               Baltimore, Maryland 21218
                               O: 410-234-2621
                               F: 410-234-2612
                               E: kp@kimparkerlaw.com

                               Jessie Lyons Crawford, Esq.
                               Fed. Bar No.:68788
                               THE LAW OFFICES OF JESSIE LYONS CRAWFORD, LLC
                               2601 Maryland Avenue
                               Baltimore, Maryland 21218
                               O: 410-662-1230
                               F: 410-662-1238
                               E: attorneyjlcrawford@verizon.net

                               COUNSEL FOR PLAINTIFF


                        CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that Plaintiff Motion to Stay all Further Proceedings

was served via the Courts ECF filing system on this 10th day of January 2020, to:

      BRIGITTE SMITH, ESQUIRE
      WILSON ELSER MOSKOWITZ EDELMAN & DICKER LLP
      500 East Pratt Street, Suite 600
      Baltimore, Maryland 21202
      Counsel for Defendant

                                     /s/ Kim Parker
                                     _______________________
                                     Kim Parker, Esquire
                                        3
